211 F.Supp.2d 1252 (2002)
Kathy WEAVER, Plaintiff,
v.
DELTA AIR LINES, INC., a Delaware corporation, Defendant.
No. CIV.98-151-BLG-RFC.
United States District Court, D. Montana, Billings Division.
April 25, 2002.

ORDER VACATING DECISION
CEBULL, District Judge.
Pursuant to the parties' joint and stipulated motion to vacate, the Court hereby VACATES its Order and decision dated June 29, 1999, denying the motion of Defendant Delta Airlines, Inc for summary judgment and granting partial summary judgment in favor of Plaintiff Kathy Weaver, also reported as Weaver v. Delta, 56 F.Supp.2d 1190 (D.Mont.1999).